               Case 2:14-cr-00081-TSZ Document 81 Filed 06/02/20 Page 1 of 2




1                                                              The Honorable Thomas S. Zilly
2
3
4
5
6
7                          UNITED STATES DISTRICT COURT FOR THE
                             WESTERN DISTRICT OF WASHINGTON
8
                                       AT SEATTLE
9
10
      UNITED STATES OF AMERICA,                         NO. CR14-081TSZ
11
                               Plaintiff
                                                        ORDER CONTINUING TERMS OF
12
                                                        SUPERVISION
13
                          v.
14
      NICHOLAS MICHAEL SLEDGE,
15
                               Defendant.
16
17
            The Court has reviewed the record in this matter, and finds as follows:
18
            1. On January 30, 2020, the U.S. Probation Office filed a Petition alleging that
19
                Mr. Slade committed Violation 1 (consuming amphetamines on two
20
                occasions). Dkt. 68.
21
            2. On February 21, 2020, the defendant made his initial appearance on the
22
                Petition. The defendant admitted Violation 1. See Dkt. 72.
23
            3. On April 6, 2020, the Probation Office filed a Supplemental Violation Petition
24
                alleged that Mr. Slade committed Violation 2 (consuming amphetamines on six
25
                occasions). Dkt. 78.
26
            4. On June 2, 2020, Mr. Slade admitted to Violation 2 in a written admission
27
                document filed with this Court by defense counsel Robert Gombiner. Mr.
28
     Order Continuing Terms of Supervision                               UNITED STATES ATTORNEY
                                                                         700 STEWART STREET, SUITE 5220
     (United States v Sledge, CR14-081TSZ) - 1
                                                                          SEATTLE, WASHINGTON 98101
                                                                                 (206) 553-7970
               Case 2:14-cr-00081-TSZ Document 81 Filed 06/02/20 Page 2 of 2




 1              Slade’s admission excluded one of the six alleged dates (March 16, 2020),
 2              which the U.S. Probation Office and U.S. Attorney’s Office have agreed to
 3              withdraw and dismiss from Violation 2.
 4          Having found, based on Mr. Sledge’s admissions in court and through defense
 5 counsel, that he has violated the terms of his supervised release as set forth in the
 6 petitions filed by the United States Probation Office, this Court HEREBY ORDERS that
 7 the terms of his supervision remain in full effect and force.
 8
 9          DATED this 2nd day of June, 2020.


                                                      A
10
11
12                                                    Thomas S. Zilly
13                                                    United States District Judge
14
15 Presented by:
16
    s/ Todd Greenberg
17 TODD GREENBERG
18 Assistant United States Attorney
19
   s/ Robert Gombiner
20 ROBERT GOMBINER
21 Counsel for Nicholas Michael Sledge
22
23
24
25
26
27
28
     Order Continuing Terms of Supervision                                UNITED STATES ATTORNEY
                                                                          700 STEWART STREET, SUITE 5220
     (United States v Sledge, CR14-081TSZ) - 2
                                                                           SEATTLE, WASHINGTON 98101
                                                                                  (206) 553-7970
